BROWN, Judge,
concurring.
In deciding the appellant’s appeal, I felt constrained against applying the doctrine of constructive force, because I could find very few offenses in which the victim honestly felt intimidated or threatened with death or bodily harm. To be sure, many or all of the victims (PFC PR, PFC KG, PVT JW, and PVT BT) felt a reasonable fear of incurring the appellant’s wrath. Whether it was a prolonged tenure on “Gateway,” recycling into a later training class, disciplinary action, or possible administrative discharge, each victim feared resisting the appellant further for an understandable and articulable reason. Nevertheless, I don’t believe this constitutes constructive force as defined by our superior court. In my view, it should.
I note with some puzzlement that constructive force can apply differently in cases involving parental (or analogous) compulsion.* *711In cases of parental compulsion, we recognize that, due to the vulnerability of children, explicit threats or displays of force are not necessary to overcome a child’s resistance. Additionally, duress and the threat of punishment (which is different from physical harm) may be used to establish constructive force sufficient to find sexual intercourse by force and without consent. While the young women and men who join the Army are not children of tender years, we put new soldiers in an environment in which they are conditioned to obey, not question authority. Given the all encompassing dominion and control of drill sergeants over trainees, I believe that military judges, court-martial panels, and appellate courts should be able to consider such factors — similar to those instructed on in parental rape cases — when deliberating on or reviewing findings in drill sergeant-trainee rape cases. Until and unless Congress (or the President in the case of Article 134, UCMJ) decides to overhaul the Uniform Code of Military Justice and the Manual for Courts-Martial’s current sexual crime scheme, that is the approach that our superi- or court should take.

Dep’t of Army Pam. 27-9, Legal Services: Military Judges’ Benchbook, para. 3-45-1, Notes 7 and 9 (1 Apr. 2001). These instructions are unchanged from the 30 September 1996 edition *711of the Benchbook in effect at the time of the appellant's court-martial.